Jenkins, P. J.
There was a verdict and judgment in the court below in favor of a shipper of live stock, for loss and damage alleged to have been occasioned by the negligent handling of the shipments by the defendant railroad company. Error is assigned upon the overruling of the motion for a new trial, based solely upon the general grounds'. While the plaintiff’s evidence is, to our minds, somewhat vague, the verdict has the approval of the trial judge, and we would not feel justified in holding that it is without any evidence to support it. See Heath v. Sandersville R. Co., 23 Ga. App. 255 (98 S. E. 93).

Judgment affirmed.


Stephens and Smith, JJ., concur.